Exhibit 10.1


EIGHTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT


This EIGHTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of August 18, 2014, by and among VIRCO MFG.
CORPORATION, a Delaware corporation (“VMC”), VIRCO INC., a Delaware corporation
(“Virco”, and together with VMC, “Borrowers” and, each individually, a
“Borrower”), the financial institutions from time to time party to the Credit
Agreement (as defined below) as lenders (collectively, “Lenders”), and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as administrative agent for Lenders (PNC, in such
capacity, “Agent”), with respect to the following:
A.Borrowers, Lenders and Agent have previously entered into that certain
Revolving Credit and Security Agreement, dated as of December 22, 2011 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”).
B.Borrowers have requested that Agent and Lenders extend the draw period under
the Temporary Equipment Line and make certain other changes to the Credit
Agreement. Agent and Lenders are agreeable to the Borrowers’ requests but only
on the terms and conditions set forth below.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement, the Loan Documents and this Amendment, and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1.Definitions Incorporated. Initially capitalized terms used but not otherwise
defined in this Amendment have the respective meanings set forth in the Credit
Agreement, as amended hereby.
2.Amendments to the Credit Agreement. The Credit Agreement is hereby amended as
follows:
(a)The definition of “Temporary Equipment Line” set forth in to Section 1.2 of
the Credit Agreement is hereby amended and restated in its entirety as follows:
“‘Temporary Equipment Line’ means a temporary line of credit terminating on
January 1, 2015 of up to $1,000,000 in the aggregate outstanding to be used
exclusively by Borrowers to finance up to 80% of the invoice cost of new or used
equipment, net of tax, freight and installation charges.”
3.Repayment of Temporary Equipment Line. Section 2.5(e) of the Credit Agreement
is hereby amended and restated in its entirety as follows:
“(e)    Unpaid advances on the Temporary Equipment Line must be repaid beginning
February 1, 2015 and continuing on the first date of each month thereafter, in
an amount that will reduce the 80% advance rate against each item of equipment
financed through the Temporary Equipment Line by 2.77% per month.”
4.Conditions Precedent. The obligations of Agent and Lenders hereunder, and this
Amendment, will be effective on the date (the “Eighth Amendment Effective Date”)
of satisfaction of each of the following conditions precedent, each in a manner
in form and substance acceptable to Agent:
(a)Representations and Warranties. The representations and warranties contained
herein and in the Credit Agreement, as amended hereby, shall be true and correct
in all material respects as of the date hereof as if made on the date hereof,
except for such representations and warranties limited by their terms to a
specific date, in which case each such representation and warranty shall be true
and correct in all material respects as of such specific date;
(b)No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing;
(c)Amendment. Borrowers shall have delivered to Agent an executed original of
this Amendment; and
(d)Other. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the transactions contemplated hereby
shall be satisfactory in form and substance to Agent and its counsel.
5.Representations and Warranties. To induce Lenders and Agent to enter into this
Amendment, each Borrower represents and warrants to Lenders and Agent as of the
date hereof as follows:
(a)Such Borrower has full power, authority and legal right to enter into this
Amendment and to perform all its respective Obligations hereunder. This
Amendment has been duly executed and delivered by such Borrower and the Credit
Agreement, as amended by this Amendment constitutes the legal, valid and binding
obligation of such Borrower enforceable in accordance with its terms, except as
such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Amendment (i) are within such Borrower’s
powers, have been duly authorized by all necessary company action, are not in
contravention of law or the terms of such Borrower’s by-laws, certificate of
incorporation, or other applicable


--------------------------------------------------------------------------------


documents relating to such Borrower’s formation or to the conduct of such
Borrower’s business or of any material agreement or undertaking to which such
Borrower is a party or by which such Borrower is bound, (ii) will not conflict
with or violate any law or regulation, or any judgment, order, writ, injunction
or decree of any court or Governmental Body, (iii) will not require the Consent
of any Governmental Body or any other Person, except those Consents which will
have been duly obtained, made or compiled prior to date hereof and which are in
full force and effect, and (iv) will not conflict with, nor result in any breach
in any of the provisions of or constitute a default under or result in the
creation of any Lien except Permitted Encumbrances upon any asset of such
Borrower under the provisions of any material agreement, charter document,
instrument, by-law or other instrument to which such Borrower is a party or by
which it or its property is a party or by which it may be bound.
(b)After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement are true and correct in all material respects
except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case each such representation and
warranty is true and correct in all material respects as of such specific date,
and no Default or Event of Default has occurred and is continuing.
6.Reaffirmation. Except as specifically modified by this Amendment, the Credit
Agreement and the other Loan Documents remain in full force and effect in
accordance with their respective terms and are hereby ratified, reaffirmed and
confirmed by Borrowers.
7.Events of Default. Any failure to comply with the terms of this Amendment will
constitute an Event of Default under the Credit Agreement.
8.Integration. This Amendment, together with the Credit Agreement and the Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.
9.Severability. If any part of this Amendment is contrary to, prohibited by, or
deemed invalid under Applicable Laws, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.
10.Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Agent or Lenders to amend or otherwise modify any of the
provisions of the Credit Agreement and this Amendment shall have no binding
force or effect until the Seventh Amendment Effective Date.
11.Counterparts; Facsimile Signatures. This Amendment may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile transmission shall be deemed to be an original signature hereto.
12.Governing Law. This Amendment is a Loan Document and is governed by the
Applicable Law pertaining in the State of New York, other than those conflict of
law provisions that would defer to the substantive laws of another jurisdiction.
This governing law election has been made by the parties in reliance on, among
other things, Section 5-1401 of the General Obligations Law of the State of New
York, as amended (as and to the extent applicable), and other Applicable Law.
13.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of Borrowers, Lenders, Agent, and all future holders of the Obligations
and their respective successors and assigns, except that no Borrower may assign
or transfer any of its rights or obligations under this Amendment without the
prior written consent of Agent.
14.Attorneys’ Fees; Costs. Borrowers agree to promptly pay, upon written demand,
all reasonable and documented attorneys’ fees and costs incurred in connection
with the negotiation, documentation and execution of this Amendment. If any
legal action or proceeding shall be commenced at any time by any party to this
Amendment in connection with its interpretation or enforcement, the prevailing
party or parties in such action or proceeding shall be entitled to reimbursement
of its reasonable attorneys’ fees and costs in connection therewith, in addition
to all other relief to which the prevailing party or parties may be entitled.
15.Jury Trial Waiver. To the extent not prohibited by applicable law, each party
to this Amendment hereby expressly waives any right to trial by jury of any
claim, demand, action, or cause of action (a) arising under this Amendment or
any other instrument, document, or agreement executed or delivered in connection
herewith, or (b) in any way connected with or related or incidental to the
dealings of the parties hereto or any of them with respect to this Amendment or
any other instrument, document, or agreement executed or delivered in connection
herewith, or the transactions related hereto or thereto in each case whether now
existing or hereafter arising, and whether sounding in contract or tort or
otherwise and each party hereto hereby consents that any such claim, demand,
action, or cause of action shall be decided by court trial without a jury, and
that any party to this Amendment may file an original counterpart or a copy of
this Section with any court as written evidence of the consents of the parties
hereto to the waiver of their right to trial by jury. Without limiting the
applicability of any other provision of the Credit Agreement, the terms of
Article XII of the Credit Agreement shall apply to this Amendment.
16.Total Agreement. This Amendment, the Credit Agreement, and the other Loan
Documents contain the entire understanding among Borrowers, Lenders and Agent
and supersede all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties, or guarantees
not herein contained and hereinafter made have no force and effect unless in
writing, signed by Borrowers’ and Agent’s respective officers. Neither this
Amendment nor any portion or provisions hereof may be changed, modified,
amended, waived, supplemented, discharged, cancelled, or terminated


--------------------------------------------------------------------------------


orally or by any course of dealing, or in any manner other than by an agreement
in writing, signed by the party to be charged. Each Borrower acknowledges that
it has been advised by counsel in connection with the execution of this
Amendment and the other Loan Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Amendment.
[Remainder of Page Intentionally Left Blank]




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.
                        
                        
VIRCO MFG. CORPORATION,
a Delaware corporation, as a Borrower
 
/s/ Robert E. Dose
Robert E. Dose
Vice President

                        
VIRCO INC.
a Delaware corporation, as a Borrower
 
/s/ Robert E. Dose
Robert E. Dose
Vice President

                        
PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent
 
/s/ Jeanette Vandenbergh
Jeanette Vandenbergh
Vice President

            


